                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


DANNY HINKLE and TOMMY YOUNG,                   )
                                                )
                                  Plaintiffs,   )
                                                )
vs.                                             )     No.
                                                )
THE REZULT GROUP, INC.,                         )
                                                )
                                 Defendant.     )


                                            COMPLAINT

       Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiffs file this

lawsuit against Defendant and allege the following:

       1.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

Section 1331.

       2.       Defendant is a Tennessee corporation. Its principal office is located at 340 Seven

Springs Way, Suite 700, Brentwood, Tennessee, 37027.

       3        Defendant is a staffing company that employs personnel to perform job

assignments and services for its clients.

       4.       Defendant hired Plaintiffs to fulfill a job assignments for Defendant’s client,

Marathon Petroleum. More specifically, Plaintiffs were hired to work in a position called “Smart

Hands Tech.”

       5.       Plaintiff Hinkle was employed by Defendant in this position from August of 2019

through March of 2020. Plaintiff Young was employed by Defendant in this position from

September of 2019 through January of 2020.




      Case 3:20-cv-00432 Document 1 Filed 05/20/20 Page 1 of 4 PageID #: 1
        6.     Plaintiffs’ primary duty in their jobs with Defendant included traveling to sites

that were owned and/or operated by Marathon Petroleum and installing new/upgraded computer

network hardware, including routers, switches, and cables.         Plaintiffs also performed site

surveys, which involved gathering information about the equipment that existed at various sites.

        7.     Defendant paid Plaintiffs an hourly wage for the work they performed.

        8.     Plaintiffs routinely worked overtime hours of more than 40 per workweek for

which they were not paid overtime compensation of one and one-half times their regular rates of

pay.

        9.     Rather than pay Plaintiffs overtime compensation, Defendant paid Plaintiffs their

regular rate of pay, or “straight time,” for all hours worked, including overtime hours.

        10.    In addition, Plaintiffs worked some overtime hours for which they received no

compensation at all.

        11.    Defendant was an "employer" of each Plaintiff as defined by Section 203(d) of the

FLSA.

        12.    Each Plaintiff was an "employee" of Defendant as defined by Section 203(e)(1) of

the FLSA.

        13,    While Plaintiffs were employed by Defendant, Plaintiffs were engaged in

commerce or in the production of goods for commerce as defined by Sections 207(a)(1) and

203(b) of the FLSA. More specifically, Plaintiffs travelled on interstate highways and crossed

state lines to perform jobs for Defendant. Plaintiffs also installed equipment that crossed state

lines and moved in interstate commerce.

        14.    Defendant was an enterprise engaged in commerce or in the production of goods

for commerce as defined by Section 203(s)(1) of the FLSA. Defendant had annual gross volume




                                      2
       Case 3:20-cv-00432 Document 1 Filed 05/20/20 Page 2 of 4 PageID #: 2
of sales which exceed $500,000.00.

          15.     The minimum wage and overtime provisions of the FLSA set forth in Sections

206 and 207, respectively, apply to Defendant.

          16.     Pursuant to Section 207(a)(1) of the FLSA, Defendant was required to pay

Plaintiffs overtime pay at a rate of one and one-half times their regular rates of pay for all hours

worked over 40 during each workweek.

          17.     Defendant’s failure to pay Plaintiffs overtime wages of one and one-half times

their regular rates of pay for all overtime hours worked was a violation of Section 207(a)(1) of

the FLSA.

          18.     Pursuant to Section 216(b) of the FLSA, Defendant is liable to Plaintiffs for

overtime back pay.

          19.     In addition to the amount of unpaid overtime wages owing to Plaintiffs, Plaintiffs

are also entitled to recover an equal amount of liquidated damages pursuant to 29 U.S.C. §

216(b).

          20.     Plaintiffs are entitled to an award of attorney’s fees and costs pursuant to 29

U.S.C. § 216(b).

          WHEREFORE, Plaintiffs pray for a judgment against Defendant for damages that

include the following:

          (a) overtime back pay;

          (b) liquidated damages in amounts equal to their overtime back pay;

          (c) interest;

          (d) reasonable attorney’s fees and costs; and

          (e) all other general legal and equitable relief to which they may be entitled.




                                     3
      Case 3:20-cv-00432 Document 1 Filed 05/20/20 Page 3 of 4 PageID #: 3
                              Respectfully submitted,

                              /s/ R. Scott Jackson, Jr.
                              R. Scott Jackson, Jr., #013839
                              4525 Harding Road, Suite 200
                              Nashville, TN 37205
                              (615) 313-8188
                              (615) 313-8702 (facsimile)
                              rsjackson@rsjacksonlaw.com

                              Attorney for Plaintiff




                               4
Case 3:20-cv-00432 Document 1 Filed 05/20/20 Page 4 of 4 PageID #: 4
